Citation Nr: 1504023	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left elbow disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1995, with subsequent service in the Army National Guard of Nebraska, which included periods of active duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a left elbow disability and declined to reopen the previously denied claim for hypertension.

The Veteran testified before the undersigned in a hearing at the RO in October 2013; a transcript is of record.  

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the left elbow, the Veteran was afforded VA examinations in May 2011 and July 2012.  The May 2011 examiner opined that the Veteran's left elbow disability was unlikely related to a January 1990 event involving slight swelling and possible infection after receiving IV treatment in his arm.  The examiner's opinion did not address the Veteran's report of having received treatment for bursitis of the left elbow in 2004, which is substantiated in the record.  The July 2012 examiner did address the bursitis shown in 2004 and opined that the Veteran's current elbow disability was unlikely related to that  because "he does not have any chronic left elbow bursitis, nor has he had any current episodes of bursitis at his left elbow joint since the acute episode in 2004.  Although this opinion rules out a connection between the current disability and the 2004 bursitis, it fails to account for the Veteran's current left elbow pain and, significantly, does not consider whether that pain is otherwise connected to service.  As such, an additional opinion is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With regard to the claim to reopen, an October/November 2004 service treatment record from Fort Riley shows a diagnosis of essential hypertension.  Service personnel records submitted by the Veteran (received in July 2012) show that he was called to active duty in August 2004.  Additionally, the September 2012 Statement of the Case indicates that the Veteran was on active duty in November 2004.  Nevertheless, the Board has not been able to find an official verification of the Veteran's service status at the time of the hypertension diagnosis, nor an indication that the RO attempted to obtain it.  Thus, it not clear whether the Veteran was in active duty, active duty for training, or inactive duty for training at that time.  

Accordingly, the case is REMANDED for the following action:

1.  Make inquiries through appropriate channels to obtain verification of the Veteran's service status at the time of his hypertension diagnosis in October/November 2004.

2.  Forward the claims file, including a copy of this remand, to the individual who conducted the September 2012 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a) What is the nature of the Veteran's current left elbow disability?  Provide a diagnosis, if possible.

(b)  Is the Veteran's current left elbow disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  While an adequate opinion is of record finding that no current disability is attributable to the episode of bursitis in 2004, the examiner must state whether a current disability is related to any other incident of service.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




